I am in accord with the majority opinion, except in so far as it invokes the rule that
". . . where the right of property in a civil court is dependent on the question of doctrine, discipline, ecclesiastical law, rule or custom, or church government, and that has been decided by the highest tribunal within the organization to which it has been carried, the civil court will accept that decision as conclusive and be governed by it in its application to the case before it."
In my opinion, no such questions are involved in this case.
BEALS, C.J., concurs with STEINERT, J.